 Case 2:20-cv-06619-SB-PJW Document 16 Filed 01/15/21 Page 1 of 1 Page ID #:55




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-06619-SB-PJW                                 Date:    1/15/2021


Title:    Carmen John Perri v. Golden Arch Properties, LP


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         [In Chambers] ORDER TO SHOW CAUSE RE: DISMISSAL

        On November 6, 2020, Plaintiff filed a notice of settlement, which indicated
  a voluntary dismissal would be filed within 45 days. Dkt. No. 15. No dismissal has
  been filed.

         It is hereby ORDERED that the parties are to show cause why the action
  should not be dismissed with prejudice on February 5, 2021 at 8:30 a.m. If the
  parties settled the case, the Court expects them to file a proposed order to dismiss
  the entire action with prejudice forthwith and in no event later than January 29,
  2021. The OSC shall be taken off calendar without further notice upon the timely
  filing of a proposed order dismissing the entire action with prejudice. Otherwise,
  the parties shall appear at the OSC hearing, and the Court shall set a trial date.




  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
